Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 1 of 33




                                EXHIBIT 4
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 2 of 33




                  Case 5:16-cv-00336-R Document 16 Filed 06/03/16 Page 1 of 31



                              UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF OKLAHOMA

         GARY McDONALD and,          )
         SHARON McDONALD             )
                                     )
                    Plaintiffs,      )
                                     )
         V.                          )            Case No.: 5: 16-cv-00336-R
                                     )
         CSAA INSURANCE EXCHANGE,    )
         CSAA FIRE AND CASUALTY      )
         INSURANCE COMPANY d/b/a     )
         AAA FIRE AND CASUALTY       )
         INSURANCE COMPANY,AND       )
         AUTOMOBILE CLUB OF OKLAHOMA )
         d/b/a AAA OKLAHOMA          )
                                     )
                    Defendants.      )


                             DEFENDANTS' RESPONSE AND
                     OBJECTION TO PLAINTIFFS' MOTION TO REMAND



                                                  Respectfully submitted,

                                                  Gerard F. Pignato,OBA No. 11473
                                                  Erin J. Rooney,OBA No. 31207
                                                  PIGNATO, COOPER, KOLKER &
                                                   ROBERSON, P.C.
                                                  Robinson Renaissance Building
                                                  119 North Robinson Avenue,1 I th Floor
                                                  Oklahoma City,Oklahoma 73102
                                                  Telephone: (405) 606-3333
                                                  Facsimile: (405) 606-3334
                                                  Email: jerry@pclaw.org; erin@pclaw.org
                                                  ATTORNEYS FOR CSAA INSURANCE
                                                  EXCHANGE AND CSAA FIRE AND
                                                  CASUALTY INSURANCE COMPANY
                                                  d/b/a AAA FIRE AND CASUALTY
                                                  INSURANCE COMPANY

         Dated: June 3,2016
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 3 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 4 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 5 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 6 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 7 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 8 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 9 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 10 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 11 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 12 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 13 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 14 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 15 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 16 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 17 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 18 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 19 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 20 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 21 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 22 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 23 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 24 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 25 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 26 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 27 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 28 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 29 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 30 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 31 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 32 of 33
Case 4:19-cv-00573-CVE-FHM Document 26-4 Filed in USDC ND/OK on 12/30/19 Page 33 of 33
